Exhibit 10.3

 

Execution Version

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

- between -

 

Scott Bender

 

- and -

 

Cactus Wellhead, LLC

 

Re: Terms and Conditions of Employment of Scott Bender

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made
effective as of February 12, 2018 (the “Commencement Date”) by Cactus Wellhead,
LLC (the “Employer”), and Scott Bender, an individual resident in Houston, Texas
(the “Executive”).

 

RECITALS

 

(A)          The Employer and the Executive entered into that certain Employment
Agreement dated August 31, 2011 (the “Original Employment Agreement”).

 

(B)          The Employer and the Executive desire to amend and restate the
Original Employment Agreement, and each Party agrees that unless otherwise noted
herein, any prior agreements with respect to the employment of the Executive
with and by the Employer, including the Original Employment Agreement, shall be
terminated and replaced in their entirety by this Agreement as of the
Commencement Date.

 

(C)          The Employer wishes to continue employing the Executive and the
Executive wishes to continue to be employed upon the terms and conditions set
forth in this Agreement.

 

(D)          In this Agreement, the Employer and the Executive will be known as
“Party” or “Parties” as the context requires.

 

(E)           In consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

1.                                      FORM, CONTENT AND GOVERNING LAW

 

1.1                               This Agreement comprises 7 Clauses and 2
Schedules and the contents of the Schedules are incorporated herein by reference
as if fully set forth herein and are made a part of this Agreement for all
purposes.

 

1.2                               Capitalized terms used in this Agreement shall
have the meanings set forth in Schedule 1 or as otherwise set forth herein.

 

1.3                               This Agreement will govern the Executive’s
employment with the Employer during the Employment Period.

 

1.4                               This Agreement will be governed by the
internal laws of the State of Texas without regard to conflict of laws
principles.

 

2.                                      EMPLOYMENT, TERM AND DUTIES

 

2.1                               The Employer hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Employer, upon
the terms and conditions set forth in this Agreement.

 

1

--------------------------------------------------------------------------------


 

2.2                               Subject to the provisions of Clause 5, the
initial term of the Executive’s employment under this Agreement will be 3 years,
commencing on the Commencement Date.  After the end of the initial 3 year term,
the Executive’s employment under this Agreement will continue automatically
until terminated by either Party giving to the other Party between 90 and 120
days’ written notice of termination prior to the next anniversary of this
Agreement that such Party does not wish to extend Executive’s employment.

 

2.3                               The Executive will serve as President and
Chief Executive Officer of the Employer.  The Executive will use his best
efforts to promote the success of the Employer’s business, and will cooperate
fully with the Board in the advancement of the best interests of the Employer.

 

2.4                               The Executive will perform his duties
hereunder based at Houston, Texas, subject to reasonable travel.

 

2.5                               The Executive will be entitled to
indemnification from the Employer to the maximum extent provided in the limited
liability company agreement of Employer, as in effect on the Commencement Date,
for acting as an officer or director or other representative of the Employer or
its Affiliates when acting on behalf of the Employer or its Affiliates, as set
forth therein.  Executive will be provided with directors and officers liability
insurance to the same extent as that provided to other officers and directors of
the Employer and its Affiliates.

 

3.                                      COMPENSATION AND BENEFITS

 

3.1                               Salary.  The Executive will be paid a salary
of Three Hundred Thousand and 00/100 US DOLLARS (US $300,000.00) per annum,
subject to increase but not decrease by the Board (the “Salary”), which will be
payable in equal installments but no less frequently than monthly, and otherwise
according to the Employer’s customary payroll practices.  The Salary will be
reviewed in accordance with procedures established by the Board not less
frequently than annually.  In addition to Salary, the Executive will be eligible
to receive an annual bonus of up to 100% of Salary in the good faith discretion
of the Board and as determined based on meeting annually set and agreed on
budgetary and performance goals.

 

3.2                               Benefits.  The Executive will, during the
Employment Period, be permitted to participate in such car schemes, expense
reimbursement schemes, qualified pension, qualified profit sharing, bonus plans,
life insurance, hospitalization, major medical, and other employee benefit plans
of the Employer that may be in effect from time to time, to the extent the
Executive is eligible under the terms of those plans (collectively, the
“Benefits”).  The initial contribution level in the car scheme will be at $900
per month.

 

3.3                               Expense Reimbursements.  The Employer will pay
on behalf of the Executive (or reimburse the Executive for) reasonable expenses
incurred by the Executive at the request of, or on behalf of, the Employer in
the performance of the Executive’s duties pursuant to this Agreement, and in
accordance with the Employer’s policies in effect from time to time.

 

2

--------------------------------------------------------------------------------


 

3.4                               Vacation.  The Executive will be entitled to
six weeks paid time off (“PTO”) each year, such PTO to be governed by the terms
of the Employer’s then-current policy regarding PTO.

 

3.5                               Tax Liabilities.  The Company shall deduct or
cause to be deducted from the Salary, bonuses and other compensation payable to
the Executive all taxes and amounts required by law to be withheld.

 

4.                                      NON-COMPETITION AND NON-SOLICITATION;
CONFIDENTIALITY

 

As an additional inducement to the Employer to enter into this Agreement, and in
order to protect the confidential information (including, without limitation,
trade secrets) and goodwill of the Employer and its Affiliates, the Executive
agrees that he will abide by the restrictions set forth in the Non-competition
Agreement attached hereto as Exhibit A.

 

5.                                      TERMINATION

 

5.1                               The Employment Period, Salary, Benefits and
any and all other rights of the Executive under this Agreement or otherwise as
an employee of the Employer will terminate upon the first of the following to
occur:

 

(a)                                 the end of the term pursuant to Clause 2.2;

 

(b)                                 the death of the Executive;

 

(c)                                  the Disability of the Executive, effective
immediately upon notice from either Party to the other;

 

(d)                                 termination by the Employer for Cause,
effective immediately upon notice from the Employer to the Executive, or at such
later time as such notice may specify; or

 

(e)                                  termination by the Employer without Cause,
effective upon not less than ninety (90) days prior notice from the Employer to
the Executive.

 

5.2                               Notwithstanding the provisions of Clauses 2.2
and 5.1, the Executive will be entitled to terminate his employment under this
Agreement with or without Good Reason, upon not less than ninety (90) days prior
notice from the Executive to the Employer.

 

6.                                      PAY ON TERMINATION

 

6.1                               If the Employer terminates this Agreement
without Cause or if the Executive terminates his employment for Good Reason,
then, as severance payments, the Employer will provide the Executive with a
payment equal to the amount of the Executive’s then current Salary for (a) the
remaining term of this Agreement (determined without regard to any extensions to
the original 3 year term), if greater than one (1) year, or (b) one (1) year
from the date of termination otherwise; and, in either such case, the Employer
shall continue to provide Executive with all Benefits (other than car and
expense reimbursement schemes) for that same period of time to which the Salary
relates, subject

 

3

--------------------------------------------------------------------------------


 

to compliance by Executive with the Non-competition Agreement attached hereto as
Exhibit A and the Executive’s execution of the Release Agreement set forth in
Exhibit B. Applicable Salary payments will be made in a single lump sum cash
payment to Executive (less all required withholding) within the sixty (60) day
period immediately following the date of Executive’s separation from service.

 

6.2                               If the Employer terminates this Agreement for
Cause, then the Executive will be entitled to receive his Salary and Benefits
until the date on which the termination is effective.

 

6.3                               If this Agreement is terminated by either
Party as a result of the Executive’s Disability, the Employer will pay the
Executive’s Salary and Benefits through the remainder of the calendar month
during which such termination is effective and for the lesser of (a) six
(6) consecutive months thereafter, or (b) the period until disability insurance
benefits commence under any disability insurance coverage which may be provided
by the Employer to the Executive.  Applicable Salary payments will be made in a
single lump sum cash payment to Executive (less all required withholding) within
the thirty (30) day period immediately following the date of Executive’s
Disability.

 

6.4                               If this Agreement terminates as a result of
the death of the Executive, the Executive (or his estate) will be entitled to
receive his Salary and accrued Benefits through to the end of the calendar month
in which his death occurs. Applicable Salary payments will be made in a single
lump sum cash payment to Executive (less all required withholding) within the
thirty (30) day period immediately following the date of Executive’s death.

 

6.5                               Except as otherwise specifically provided in
Clauses 6.1 through 6.4 hereof and as required by law (including without
limitation the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)), the
Executive’s entitlement to receipt of the Benefits will cease on the effective
date of termination of this Agreement and the Executive will be entitled to
accrue such Benefits only as provided in the plan providing for the relevant
Benefit.  Notwithstanding the foregoing provision, if the Executive is entitled
to severance payments under Sections 6.1, 6.3 or 6.4 of this Agreement, during
such severance period, provided that the Executive elects continuation coverage
of health insurance in accordance with COBRA, the Employer shall be required to
pay the Executive’s portion of COBRA payments during the applicable severance
period.  In the event that COBRA becomes unavailable to the Executive during any
part of the severance period, the Employer at its sole cost shall obtain
separate and materially similar health insurance coverage for the Executive
during the applicable period of severance.  Notwithstanding anything to the
contrary in this paragraph, the Employer’s obligation to provide the Benefits,
COBRA payments or similar healthcare benefits provided by Section 6 will cease
upon the date that the Executive becomes eligible to be covered under another
group health insurance plan (other than Medicare), and provided further, if the
Employer’s provision of benefits pursuant to this Section 6 would violate the
nondiscrimination rules or would result in the imposition of penalties under the
Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of 2010, and the related regulations and
guidance promulgated thereunder (the “ACA”), the Employer shall reform this
Section 6 in a manner as is necessary to comply with the ACA.

 

4

--------------------------------------------------------------------------------


 

7.                                      MISCELLANEOUS

 

General provisions pertaining to this Agreement are contained in Schedule 1
attached hereto.  Additionally, Schedule 2 of this Agreement contains grievance
procedures and dispute resolution procedures.

 

- Remainder of Page Intentionally Left Blank -

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed and delivered this Agreement to be
effective as of the Commencement Date.

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

By:

/s/ Scott Bender

 

Name:

Scott Bender

 

Title:

President

 

SIGNATURE PAGE TO SCOTT BENDER AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

/s/ Scott Bender

 

Scott Bender

 

SIGNATURE PAGE TO SCOTT BENDER AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1:  DEFINITIONS AND GENERAL PROVISIONS

 

This is Schedule 1 to the Amended and Restated Employment Agreement between
Cactus Wellhead, LLC and Scott Bender dated effective February 12, 2018.

 

DEFINITIONS AND GENERAL PROVISIONS

 

1.                                      Definitions.  In this Agreement and the
Schedules, the following words and expressions will have the following meanings
unless the context otherwise requires:-

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, the term “control” means, with respect to any
Entity, the power to direct or cause the direction of the management and
policies of such Entity, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Board” means the governing body of the Employer, which shall be the Board of
Managers.

 

“Cause” means the Executive:

 

(a)                                 is convicted of, or enters a nolo contendre
or guilty plea with respect to a crime involving fraud, theft, embezzlement or
other act of material dishonesty on behalf of the Executive, the Board’s loss of
confidence in Executive because Executive is convicted of or enters a nolo
contendre or guilty plea with respect to any felony or crime involving moral
turpitude;

 

(b)                                 commits any other material breach of any of
the provisions of this Agreement other than a breach which (being capable of
being remedied) is remedied by him within fourteen (14) days of being called
upon to do so in writing by the Employer; or

 

(c)                                  fails to perform his duties and
responsibilities (other than a failure from Disability) for a period of thirty
(30) consecutive days; provided, however, that the parties hereto agree that
this is not a performance standard and relates solely to the Executive failing
to perform his duties and responsibilities in any manner.

 

A termination for Cause shall only be made by action of the Board in a special
meeting called for the purpose of considering the termination so long as Scott
Bender or other Bender Managers (as defined in the limited liability company
agreement of the Employer) do not intentionally fail to attend such
meeting(s) to prevent the establishment of a quorum for conducting business.

 

“Disability” will be determined in accordance with section 2 below.

 

“Employment Period” means the term of the Executive’s employment under this
Agreement as set out in Clause 2.2.

 

1

--------------------------------------------------------------------------------


 

”Good Reason” means any of the following, without the Executive’s prior written
consent: (a) the Employer commits any material breach of any of the provisions
of this Agreement; (b) the Employer assigns the Executive to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities or duties as of the
Commencement Date; (c) the requirement by the Employer that the Executive be
based anywhere other than Houston, Texas, provided that such a change in
geographic location be deemed material; or (d) any decrease of more than ten
percent (10%) in Executive’s Salary as it exists on the effective date of this
Agreement. Notwithstanding the foregoing, prior to the Executive being eligible
to terminate for Good Reason, the Executive must provide written notice of
termination for Good Reason pursuant to this Agreement within the ninety (90)
day period immediately following the initial existence of the condition at
issue, and the Employer shall have the opportunity to cure such circumstances
within the thirty (30) day period of receipt of such notice.  If the Employer
cures the applicable condition, Good Reason shall not be deemed to exist.

 

2.                                      Disability.  For the purposes of Clause
5.1(c), the Executive will be deemed to have a “Disability” if, for physical or
mental reasons, the Executive is unable to perform the essential functions of
the Executive’s duties under this Agreement for 3-consecutive months, or
3-months during any twelve-month period.  The Disability of the Executive will
be determined by the examination of the Executive by a medical doctor selected
by written agreement of the Parties upon the request of either Party by notice
to the other Party.  If the Parties are unable to agree on the selection of a
medical doctor, each of the Parties will select a medical doctor and the two
medical doctors will select a third medical doctor who will conduct the
examination to determine whether the Executive has a Disability.  The
determination of the examining medical doctor will be final and binding on the
Parties.  The Executive must submit to a reasonable number of examinations by
the examining medical doctor and the Executive hereby authorizes the disclosure
and release to the Employer of such determination and all supporting medical
records.  If the Executive is not legally competent then the Executive’s legal
guardian or duly authorized attorney-in-fact will act in the Executive’s stead
for the purposes of submitting the Executive to the examination, and providing
the authorization of disclosure required.  If requested by Employer, Executive
will execute such further documents as are necessary to permit such disclosure
in a timely manner.

 

3.                                      Notices.  All notices, consents,
waivers, and other communications under this Agreement must be in writing and
will be deemed to have been duly given when (a) delivered by hand (with written
confirmation of receipt), (b) sent by facsimile (with written confirmation of
receipt), provided that a copy is mailed by certified mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a Party may designate by notice to the other
party):

 

Executive:

 

2

--------------------------------------------------------------------------------


 

Employer:

 

Cactus Wellhead, LLC
920 Memorial City Way
Suite 300
Houston, Texas 77024
Attention: Senior Vice President

 

4.                                      Further Assurances.  The Parties agree
(a) to furnish upon request in a timely manner to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

 

5.                                      Waiver.

 

5.1                               The rights and remedies of the Parties to this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by any Party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.

 

5.2                               To the maximum extent permitted by applicable
law, (a) no claim or right arising out of this Agreement or the documents
referred to in this Agreement may be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the both Parties; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

6.                                      Internal Revenue Code Section 409A.  The
Parties intend that this Agreement will be administered in accordance with
Section 409A of the Code and all regulations promulgated thereunder
(“Section 409A”).  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder are either exempt or comply with
Section 409A.  The Parties agree that this Agreement may be amended, as
reasonably requested by either Party, as may be necessary to be exempt from or
fully comply with Section 409A in order to preserve the payments and benefits
provided hereunder without additional cost to either Party. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Executive
shall not be considered to have terminated employment with the Employer or any
subsidiary or Affiliate thereof for purposes of this Agreement unless Executive
would be considered to have incurred a “separation from service” within the
meaning of Section 409A from the Employer or any of its subsidiaries or
Affiliates.  Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in this Agreement that are

 

3

--------------------------------------------------------------------------------


 

due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise. 
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, if Executive is deemed by the Employer at the time of Executive’s
separation from service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid the imposition of additional taxes and interest on Executive under
Section 409A, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (a) the expiration of the six-(6) month period
measured from the date of Executive’s separation from service or (b) the date of
Executive’s death.

 

7.                                      Assignments, Successors, And No
Third-Party Rights.  This Agreement will inure to the benefit of, and will be
binding upon, the Parties hereto and their respective successors, assigns,
heirs, and legal representatives, including any entity with which the Employer
may merge or consolidate or be converted into or to which all or substantially
all of its assets may be transferred.  The duties and covenants of the Employee
under this Agreement, being personal, may not be delegated.

 

8.                                      Prior Agreements. The Parties agree that
any prior agreements with respect to the employment of the Executive with and by
the Employer, including the Original Employment Agreement, shall be terminated
and replaced in their entirety by this Agreement as of the Commencement Date. 
The Executive acknowledges and agrees that he has received all payments,
benefits and other compensation to which he was entitled or could ever be
entitled under the Original Employment Agreement and that he has no further
rights, claims or entitlements under the Original Employment Agreement or any
other prior agreements relating to his employment by the Employer prior to the
Commencement Date, except for the payment of any base salary for the final pay
period under the Original Employment Agreement through the Commencement Date to
the extent not already paid.

 

9.                                      Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable and the invalid or unenforceable provision(s) shall be
deemed replaced by valid and enforceable provisions that are consistent with the
expressed intent of the Parties to the maximum extent permitted by applicable
law.

 

10.                               Time Of Essence.  With regard to all dates and
time periods set forth or referred to in this Agreement, time is of the essence.

 

11.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

11.                               Amendment. Any amendment to or modification of
this Agreement shall be in writing and signed by both Parties.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2:  GRIEVANCE PROCEDURES AND DISPUTE RESOLUTION

 

This is Schedule 2 to the Employment Agreement between Cactus Wellhead, LLC and
Scott Bender dated effective February 12, 2018.

 

GRIEVANCE PROCEDURES AND DISPUTE RESOLUTION

 

1.                                      If the Executive wishes to obtain
redress of any grievance relating to his employment or is dissatisfied with any
reprimand, suspension or other disciplinary step taken by the Employer, he will
apply in writing, setting out the nature and details of any such grievance or
dissatisfaction, to the Board of Managers.

 

2.                                      In the event that there is a dispute
arising out of or in any way relating to this Agreement, the Parties covenant
and agree as follows:

 

2.1                               The Parties will first use their reasonable
best efforts to resolve such dispute among themselves, with or without
mediation.

 

2.2                               If the Parties are unable to resolve such
dispute among themselves, they will use their reasonable best efforts to agree
upon an individual arbitrator to settle the dispute.  Any award as a result of
such arbitration will be final and binding upon the Parties and the Parties
agree to abide by and perform any award rendered by the arbitrator.  Such a
ruling will be non-appealable.

 

2.3                               If the Parties are unable to agree on a single
arbitrator such dispute will be submitted to binding arbitration in Houston,
Texas, pursuant to the Federal Arbitration Act, under the auspices of, and
pursuant to the rules, of the American Arbitration Association’s Commercial
Arbitration Rules as then in effect, or such other procedures as the Parties may
agree to at the time, before a tribunal of three (3) arbitrators, one of which
will be selected by the Executive, one of which will be selected by the
Employer, and the third of which will be selected by the two arbitrators so
selected.  Any award issued as a result of such arbitration will be final and
binding upon the Parties as to all demands, complaints, claims, liens,
obligations, liabilities or causes of action, including, but not limited to, all
claims of unlawful employment discrimination, harassment or retaliation under
state, local or federal law (including, but not limited to, the Texas Code, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family Medical Leave Act, the National
Labor Relations Act, the Labor Management Relations Act, and the Employee
Retirement Income Security Act of 1974, as amended), and will be enforceable by
any court having jurisdiction over the Party against whom enforcement is
sought.  A ruling by the arbitrators will be non-appealable except as provided
by the Federal Arbitration Act.  The Parties agree to abide by and perform any
award rendered by the arbitrators except as provided by the Federal Arbitration
Act.

 

2.4                               If either the Employer or the Executive
materially breaches this Agreement or fails to comply with any final and
non-appealable award and the other party thereafter seeks enforcement of any
award rendered by the arbitrators, then the prevailing Party (designated by the
arbitrators) to such proceeding(s) will be entitled to recover all of its costs
and expenses from the non-prevailing Party, in addition to any other relief to
which it may be entitled.

 

1

--------------------------------------------------------------------------------


 

2.5                               If a dispute arises and one Party fails or
refuses to designate an arbitrator within thirty (30) days after receipt of a
written notice that an arbitration proceeding is to be held, then the rules of
the Federal Arbitration Act shall apply to designate the arbitrator not so
designated by a Party.

 

2.6                               Either the Employer or the Executive may cause
an arbitration proceeding to commence by giving the other Party notice in
writing of such arbitration.  The Employer and the Executive covenant and agree
to act as expeditiously as practicable to resolve all disputes by arbitration.

 

2.7                               The arbitration proceeding will be held in
English.

 

2.8                               Notwithstanding anything contained in this
Agreement to the contrary, neither the Employer nor the Executive will be
precluded from seeking interim court action at any time after commencing
arbitration and before the arbitrators are selected in the event the relief
sought is equitable relief to preserve the status quo.  All such interim
remedies shall not bind the arbitrators in connection with any subsequent
rulings.  Legal process in any such action or proceeding may be served on any
party anywhere in the world.

 

2.9                               Except as expressly provided herein and except
for an action seeking injunctive or other equitable relief to enforce the
provisions of this Agreement, no action may be brought in any court of law and
EACH OF THE PARTIES WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF
ACTION IN ANY COURT OR IN ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A:  NON-COMPETITION

 

CONFIDENTIALITY, NON-SOLICITATION, NON-COMPETITION, AND NON-RECRUITMENT

 

This AMENDED AND RESTATED NONCOMPETITION AGREEMENT (this “Agreement”), dated as
of                      , 2018, is made by and between Cactus Wellhead, LLC, a
Delaware limited liability company (the “Company”), and Scott Bender
(“Employee”).

 

RECITALS

 

WHEREAS, the Company is engaged in the business of providing API 6A well-head
equipment, gate valves and associated services to the oilfield service industry
(the “Business”);

 

WHEREAS, the Company and Employee entered into that certain Noncompetition
Agreement dated August 31, 2011 (the “Original Noncompetition Agreement”);

 

WHEREAS, in connection with the initial public offering of Cactus, Inc., the
Employee will be receiving equity awards in consideration for his services to
Cactus, Inc. and the Company (the “Equity Awards”);

 

WHEREAS, in consideration of the Equity Awards, the Company and Employee desire
to amend and restate the Original Noncompetition Agreement, which shall be
terminated and replaced in its entirety by this Agreement as of the Effective
Date (as defined below); and

 

WHEREAS, the Company and the Employee are parties to an Amended and Restated
Employment Agreement of even date herewith (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Agreement
agree as follows:

 

Section 1.                                          Term. The term of this
Agreement shall commence as of the date first set forth above (the “Effective
Date”) and, except as set forth herein, shall remain in full force and effect
until twelve (12) months after the date that Employee ceases to be an employee
of the Company (the “Term”). Notwithstanding the foregoing, the Term of this
Agreement shall terminate and this Agreement shall be of no further force and
effect if Employee is entitled to severance or other payments under the
Employment Agreement at or after the Termination Date (as defined below) and
such payments are not made by the Company in accordance with the terms of the
Employment Agreement.

 

Section 2.                                          Consideration.

 

(a)                                 The Company has provided and shall provide
Employee access to Confidential Information (as defined below) and Employee
acknowledges and agrees that the Company has entrusted and will be entrusting
Employee, in Employee’s unique and special

 

A-1

--------------------------------------------------------------------------------


 

capacity, with developing the goodwill of the Company.  In consideration thereof
and in consideration of the Equity Awards and as a condition to the Company’s
employment of Employee pursuant to the terms of the Employment Agreement,
Employee voluntarily agrees to the covenants set forth in this Agreement.

 

(b)                                 In exchange for Employee’s promise not to
disclose Confidential Information of the Company, the Company has provided and
will provide Employee access to Confidential Information that is unknown to
Employee. Employee and the Company agree that the consideration provided in this
otherwise enforceable agreement gives rise to Company’s interest in restraining
employee from competing.

 

Section 3.                                          Noncompetition and
Nonsolicitation.

 

(a)                                 Acknowledgement. Employee recognizes and
acknowledges that it is essential for the proper protection of the business and
goodwill of the Company and for the proper protection of the Confidential
Information that Employee be restrained: (i) from soliciting or inducing any
employee of the Company to leave the employ of the Company; (ii) from soliciting
the trade of or trading with the customers and of the Company for any business
purpose competitive with the Company’s business; and (iii) from competing
against the Company in connection with the Company’s business.

 

(b)                                 Noncompetition. During the Term, Employee
will not, directly or indirectly, become or be interested in, employed by, or
associated with in any capacity, any other person, corporation, partnership or
other entity whatsoever (a “Person”) engaged in the Business or in any other
businesses (the “New Businesses”) in which the Company was actively engaged as
of the date Employee ceases to be an employee of the Company (the “Termination
Date”) in the Applicable Areas (defined below), or in any geographic or market
area in which the Company is conducting the Business or the New Businesses as of
the Termination Date. Notwithstanding the above, nothing in this Agreement shall
prevent Employee from owning, as an inactive investor, up to five percent (5%)
of the securities of any competitor of the Company, which securities are listed
on a national securities exchange. Furthermore, after the Termination Date,
Employee may become employed in a separate, autonomous division of a Person
(regardless of whether such Person is engaged in the Business or in one or more
of the New Businesses) provided: (i) such division is not in competition with
the Business or with one of the New Businesses, and (ii) Employee is not
materially engaged in any other division or part of such Person.  The
“Applicable Areas” shall be defined as (x) the following states: Alaska, 
Colorado, Oklahoma, Louisiana, Mississippi, Montana, New Mexico, North Carolina,
North Dakota, Ohio, Pennsylvania, Texas, West Virginia, Wyoming; and (y) the
following countries: Australia, China and Israel.

 

(c)                                  Non-Solicitation of Customers. During the
Term, Employee shall not, on Employee’s behalf or on behalf of any other Person
other than the Company, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a customer
of the Company within twelve (12) months before the Termination Date for the
purpose of soliciting or enticing any such Person to cease doing business with
the Company or to begin doing business with any Person providing competing goods
or services as the Company; provided, that the restrictions set forth in
this Section 3(c) shall only apply to

 

A-2

--------------------------------------------------------------------------------


 

customers of businesses of the Company with which Employee was materially
involved while an employee of the Company.

 

(d)                                 Non-Solicitation of Employees. During the
Term, Employee will not, directly or indirectly, hire, contract with, solicit,
or encourage to leave the Company’s employ any of the Company’s employees.

 

(e)                                  Enforceability. The parties acknowledge and
agree that the restrictions set forth in this Section 3 are narrowly tailored to
protect the legitimate interests of the parties and are reasonable. If, however,
at the time of enforcement of any of the provisions of this Section 3 a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing or are otherwise illegal, invalid or unenforceable
in any respect by reason of its duration, definition of geographic area or scope
of activity, or any other reason, the parties hereto agree that the maximum
period, scope or geographical area reasonable or otherwise enforceable under
such circumstances shall be deemed automatically substituted for the stated
period, scope or area, but the validity, legality and enforceability of such
provision shall not in any way be affected or impaired thereby in any other
jurisdiction and the remainder of this Agreement shall remain in full force and
effect. The parties also acknowledge and agree that in the event any provision
of this Section 3 is declared void or unenforceable by any court in any state,
such determination shall not affect any other provision of this Section 3.

 

Section 4.                                          Confidentiality.

 

(a)                                 Acknowledgement. Employee acknowledges and
agrees that: (i) Employee during the term of the Original Noncompetition
Agreement had access to and acquired, and during the Term will have access to
and will acquire, certain confidential and proprietary information relating to
the business and operation of the Company, including but not limited to
information with respect to the existing and contemplated services, products,
trade secrets, ideas, know how, research and development, formulas, models,
compilations, processes, inventions, computer code generated or developed,
software or programs, related documentation, business and financial methods or
practices, plans, pricing, operating margins, marketing, merchandising and
selling techniques and information, customer lists, details of customer
agreements, sources of supply, employee compensation and benefit plans, customer
records and data of the Company, and other confidential information relating to
the policies, operating strategies, expansion strategies or business strategies
or other confidential or proprietary information of the Company (collectively,
the “Confidential Information”); (ii) the Confidential Information is the
property of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.

 

(b)                                 Non-Disclosure of Confidential Information.
Employee covenants and agrees to hold and safeguard the Confidential Information
in trust for the Company, its successors and assigns, and agrees that Employee
shall not, without the prior written consent of the Company, misappropriate or
disclose or make available to anyone at any time, any of the

 

A-3

--------------------------------------------------------------------------------


 

Confidential Information, whether or not developed by Employee; provided,
however, that the foregoing shall not apply to: (i) any information generally
available to the public or which becomes generally available to the public
through no fault of Employee, but only from and after the date such information
becomes so available; (ii) any information obtained by Employee from a third
party which Employee has no reason to believe, after reasonable inquiry, is
violating any obligation of confidentiality to the Company; or (iii) any
information Employee is required by law to disclose provided that the Company is
promptly given advance notice of and an opportunity to contest such disclosure.

 

(c)                                  Permitted Disclosures.  Nothing in this
Agreement shall prohibit or restrict Employee from lawfully (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee individually from any such Governmental Authorities;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law.  Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (i) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law; or
(iii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  This Agreement does not require
Employee to obtain prior authorization from the Company before engaging in any
conduct described in this paragraph, or to notify the Company that Employee has
engaged in any such conduct.

 

Section 5.                                          Intellectual Property.
Employee understands and acknowledges that the Company shall have the sole and
exclusive rights to anything relating to its actual or prospective business
which the Employee conceives or works on, either in whole or in part, while
employed by the Company and that all such work product shall be the property of
the Company as “works for hire” under federal law and may also constitute the
Company’s confidential and proprietary information. Accordingly, Employee agrees
that he:

 

(a)                                 will promptly and fully disclose all such
items to the Company and will not disclose such items to any other Person
without the Company’s prior written consent;

 

(b)                                 will maintain on the Company’s behalf and
surrender to the Company upon termination of his/her employment appropriate
written records regarding all such items;

 

(c)                                  will, but without personal expense, fully
cooperate with the Company, execute all papers and perform all acts requested by
the Company to establish, confirm or

 

A-4

--------------------------------------------------------------------------------


 

protect its exclusive rights in such items or to enable it to transfer legal
title to such items, together with any patents that may be issued;

 

(d)                                 will, but without personal expense, provide
such information and true testimony as the Company may request regarding such
items including, without limitation, items which Employee neither conceived nor
worked on but regarding which Employee has knowledge because of Employee’s
employment with the Company;

 

(e)                                  hereby assigns to the Company, its
successors and assigns, exclusive right, title and interest in and to all such
items, including any patents which have been or may be issued; and

 

(f)                                   hereby agrees that only such items in
which Employee personally holds or claims an interest and which are not subject
to this Agreement are listed on the Ownership Schedule attached hereto. The
absence of an Ownership Schedule means that no such items exist.

 

Section 6.                                          Injunctive Relief. Employee
acknowledges and agrees that in the event of any breach by Employee of any of
Employee’s covenants or agreements contained herein, including, without
limitation, a breach of Sections 3, 4, and 5, the Company would suffer
substantial and irrevocable harm and money damages would not be a sufficient
remedy for such a breach. Therefore, in the event of any such breach and in
addition to any other remedy the Company may have at law or in equity in the
event of any such breach, the Company shall be entitled to seek and receive
specific performance and temporary, preliminary and permanent injunctive relief
from any breach of any of the covenants or agreements of this Agreement from any
court of competent jurisdiction without the necessity of proving the amount of
any actual damages to it resulting from such breach.

 

Section 7.                                          Miscellaneous.

 

(a)                                 Notice. All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given:

 

(i)                                     two days after deposit in the mail, if
sent first-class United States mail;

 

(ii)                                  when delivered by hand (with written
confirmation of receipt);

 

(iii)                               when sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested; or

 

(iv)                              when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a party may designate by notice to
the other parties):

 

A-5

--------------------------------------------------------------------------------


 

if to Employee:

 

if to the Company:

 

Cactus Wellhead, LLC

920 Memorial City Way, Suite 300

Houston, TX 77024

Facsimile: 713-396-5810

 

(b)                                 Assignment; Binding Effect. Neither the
rights nor the obligations under this Agreement may be assigned by Employee
without the written consent of the Company, which may be withheld for any
reason. This Agreement shall be binding upon and inure to the benefit of
Employee and his heirs, personal representatives, and assigns. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns. Employee’s obligations under this Agreement shall be binding upon
Employee regardless of which office(s) of the Company Employee is employed at or
position(s) Employee may hold and shall inure to the benefit of any successors
or assigns of the Company.

 

(c)                                  Choice of Law. This Agreement shall be
governed by the laws of the State of Texas, without regard to principles of
conflicts of law thereof.

 

(d)                                 Amendment; Waiver. No modification or
amendment to this Agreement shall be valid unless made in writing and signed by
all parties hereto. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

(e)                                  Severability. Nothing contained in this
Agreement shall be construed as requiring the commission of any act contrary to
law. If any provision of this Agreement is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, such provision (expressly
including, without limitation, any provision set forth in Section 3), shall be
deemed amended to conform to the applicable laws of such jurisdiction so as to
be valid and enforceable.

 

(f)                                   Headings. The headings in this Agreement
are intended solely for convenience and shall be disregarded in interpreting it.

 

(g)                                  Entire Agreement. This Agreement sets forth
the entire understanding of the parties to this Agreement regarding the subject
matter hereof and supersedes all prior agreements (including, without
limitation, the Original Noncompetition Agreement), arrangements,
communications, representations and warranties, whether oral or written, between
the parties regarding the subject matter hereof.

 

(h)                                 Counterparts; Facsimile Signatures. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement. A signature hereto sent or delivered by facsimile or

 

A-6

--------------------------------------------------------------------------------


 

other electronic transmission shall be as legally binding and enforceable as a
signed original for all purposes.

 

[Signature Page Follows]

 

A-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee has executed this Agreement and the Company has
caused this Agreement to be executed on its behalf as of the Effective Date.

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I, Scott Bender, acknowledge and agree that I was given ample opportunity to
evaluate this Agreement before I signed it, that I wish to accept the benefits
of employment by the Company, that I understand the restrictions upon me as to
competition after termination of my employment and I believe them to be
reasonable and necessary to protect the Company, and that the Company will be
entitled to stop, by court injunction, any violation of the restrictions by me.

 

 

EMPLOYEE

 

 

 

 

 

Scott Bender

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B:  RELEASE

 

RELEASE AGREEMENT

 

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with Section 6.1
of the Amended and Restated Employment Agreement, dated as of
                     , 2018 (as amended and in effect from time to time, the
“Employment Agreement”) between Cactus Wellhead, LLC (the “Company”), and me, I,
on my own behalf and on behalf of my personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees and all others connected with me, hereby release and forever discharge
the Company and its affiliates and all of their respective past and present
officers, directors, managers, stockholders, controlling persons, employees,
agents, representatives, successors and assigns and all others connected with
any of them (the “Released Parties”), both individually and in their official
capacities, from any and all rights, liabilities, claims, damages, demands and
causes of action, whether statutory or at common law (including any claim for
salary, benefits, payments, expenses, costs, attorney’s fees, damages,
penalties, compensation, remuneration, contractual entitlements) (collectively,
“Claims”) relating to any matter occurring on or prior to the date of my signing
of this Release Agreement (the “Release”), including any Claims resulting from,
arising out of, or connected with my employment or its termination and any other
Claims pursuant to: (a) any federal, state, foreign or local law, regulation or
other requirement (including Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, and any other local, state, or federal anti-discrimination or
anti-retaliation law, each as amended from time to time); (b) any other local,
state or federal law, regulation or ordinance; (c) any public policy or common
law; and (d) any contract I may have with any Released Party, including the
Employment Agreement (collectively, the “Released Claims”); provided, however,
that the foregoing release shall not apply to (i) any right explicitly set forth
in the Employment Agreement to any payments and benefits to be provided in
connection with the termination of my employment, (ii) any right or claim that
arises after the date this release is executed, (iii) any right I may have to
vested or accrued benefits or entitlements under any applicable plan, agreement,
program, award, policy or arrangement of the Company and its parents,
subsidiaries and affiliates, (iv) my right to indemnification and advancement of
expenses in accordance with applicable laws and/or the certificate of
incorporation and by-laws, limited liability company agreement or other
governing documents of the Company and its parents, subsidiaries and affiliates,
or any applicable insurance policy, or (v) any right I may have to obtain
contribution as permitted by law in the event of entry of judgment against me as
a result of any act or failure to act for which I, on the one hand, and any
Released Party, on the other hand, are jointly liable. This Release is not
intended to indicate that any such claims exist or that, if they do exist, they
are meritorious. Rather, I am simply agreeing that, in exchange for the
consideration received by me through this Release, any and all Released Claims
that I may have against any Released Party, regardless of whether they actually
exist, are expressly settled, compromised and waived. This Release includes
matters attributable to the sole or partial negligence (whether gross or simple)
or other fault, including strict liability, of any Released Party.

 

B-1

--------------------------------------------------------------------------------


 

Notwithstanding the release of liability contained herein, nothing in this
Release prevents me from filing any non-legally waivable claim (including a
challenge to the validity of this Release) with the Equal Employment Opportunity
Commission (“EEOC”) or other government agency; however, I understand and agree
that I am waiving any and all rights to recover any monetary or personal relief
as a result of such EEOC or other government agency proceeding or subsequent
legal action.

 

In signing this Release, I acknowledge that (i) I have carefully read this
Release; (ii) I have had at least twenty-one (21) days from the date of notice
of termination of my employment, or in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is forty-five (45) days
following such notice date, to consider the terms of this Release and that such
time has been sufficient; (iii) I am hereby encouraged by the Company to seek
the advice of an attorney prior to signing this Release and have had adequate
opportunity to do so; (iv) I am not entitled to the consideration set forth in
Section 6.1 of the Employment Agreement but for my entry into, and
non-revocation of, this Release within the time provided to do so; and (v) I am
signing this Release voluntarily and with a full understanding and acceptance of
its terms, I understand the final and binding effect of this Release, and the
only promises made to me to sign this Release are those stated in the Employment
Agreement and herein.

 

I understand that I may revoke this Release at any time within seven days of the
date of my signing by providing written notice to the Company of such revocation
so that such notice is received by the Company no later than 11:59 P.M. on the
seventh (7th) day after I sign this Release and that this Release will take
effect only upon the expiration of such seven-day (7) revocation period (the
“Effective Date”) and only if I have not timely revoked it.

 

Intending to be legally bound, I have signed this Release to be effective as of
the Effective Date.

 

 

 

 

Scott Bender

 

 

 

 

 

Date

 

B-2

--------------------------------------------------------------------------------